DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 15-22 and 30-48 in the reply filed on 02/26/2021 is acknowledged. Claims 1-48 are pending in this application out of which claims 8-14 and 23-29 are under withdrawn from further examination.

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 35-42 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-48 are directed towards a computer program product comprising a computer readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non‐statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356‐57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following transitory and non‐transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals ‐ Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non‐human” to a claim covering a multi‐cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non‐transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 15-18, 21, 30-31, 35-36, 39, 41-44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Yue Chen, Debargha Mukherjee, Jingning Han, Kenneth Rose, “Joint inter-intra prediction based on mode-variant and edge-directed weighting approaches in video coding", IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), May 2014) hereinafter Chen.
Regarding claim 1
Chen teaches a method of coding video data, the method comprising: 
generating an inter-prediction block for a current block of video data; generating an intra-prediction block for the current block; generating a prediction block for the current block, comprising, for each sample of the prediction block: determining a first weight for the sample according to a position of the sample in the prediction block; determining a second weight for the sample according to the position of the sample in the prediction block (similar to the approach in Sec.2, a 1-D soft step weighting function g(t) “see Fig. 5” is designed to combine inter and intra predictions smoothly around the partitioning line while still retaining the binary weighting scheme for pixels far away. Specifically, to generate 2-D prediction, the inter and intra predictors for each pixel (x, y) within a block are combined with weights Wintra and Winter = 1 - Wintra; Section 3.2; Introduction; equation 1); 
applying the first weight to a sample at the position in the inter- prediction block to generate a weighted inter-prediction sample; applying the second weight to a sample at the position in the intra- prediction block to generate a weighted intra-prediction sample; and calculating a value for the sample at the position in the prediction block using the weighted inter-prediction sample and the weighted intra-prediction sample; and coding the current block using the prediction block (Section 3.3 discloses the combined weighted intra/inter prediction using a soft mask as disclosed in section 3.2; Introduction; equation 1).

Regarding claim 2,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (In our experiments, we limited the maximum overhead size to 5 bits for 32 possible partitions, thus the slopes a1/a3 are chosen from a small set {0, ±1, ±0.5, ±2}; Section 3.2 … weights Wintra and Winter = 1 - Wintra; Section 3.2).

Regarding claim 5,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (Fig. 4; Section 3.1; Soft weighting changes with the argument representing the distance to the edge along the direction perpendicular to the partitioning line. equation 7; Fig. 5; Section 3.2).

Claims 15-16, 30-31 and 41-42 are rejected under the same reasoning as claim 1, where they represented implied processing step for encoding/decoding under standards like HEVC disclosed by Chen. 

Regarding claims [17-18, 21] “device”, [35-36, 39] “mean plus function” and [43-44, 47] “CRM” are rejected under the same reasoning as claims [1-2, 5] “method” respectively.

Claims 1-2, 5, 15-18, 21, 30-32, 35-36, 39, 41-44 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 20170251213 A1), hereinafter Ye.
Regarding claim 1,
Ye teaches a method of coding video data, the method comprising: 
generating an inter-prediction block for a current block of video data; generating an intra-prediction block for the current block; generating a prediction block for the current block, comprising, for each sample of the prediction block (generating an inter predictor of the current block, and generating an intra predictor of the current block based on samples of neighboring pixels [0005]): determining a first weight for the sample according to a position of the sample in the prediction block; determining a second weight for the sample according to the position of the sample in the prediction block (one or more intra weight coefficients associated with the intra prediction mode [0005]; When the intra prediction mode is an angular prediction mode, combining the inter predictor and the intra predictor can be performed according to intra weight coefficients for various predetermined portions of the current block, where the values of the intra weight coefficients may vary with distances between the corresponding portions and the samples of neighboring pixels along a direction of reference of the intra prediction mode [0034]; Fig. 6-8; Pred_Pixel=w_intra*Pred_intra+w_inter*Pred_inter, and w_intra+w_inter=1 [0043]); 
applying the first weight to a sample at the position in the inter- prediction block to generate a weighted inter-prediction sample; applying the second weight to a sample at the position in the intra- prediction block to generate a weighted intra-prediction sample (Pred_Pixel=w_intra*Pred_intra+w_inter*Pred_inter, and w_intra+w_inter=1 [0043]); and calculating a value for the sample at the position in the prediction block using the weighted inter-prediction sample and the weighted intra-prediction sample; and coding the current block using the prediction block (generating a final predictor of the current block by combining the inter predictor and the intra predictor according to one or more intra weight coefficients associated with the intra prediction mode, and encoding or decoding the current block based on the final predictor to output encoded video data or a decoded block [0005]).
Regarding claim 2,
Ye
Ye further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value ((Pred_Pixel=w_intra*Pred_intra+w_inter*Pred_inter, and w_intra+w_inter=1 [0043] [0084]).

Regarding claim 5,
Ye teaches all the features of claim 1, as outlined above.
Ye further teaches wherein at least two positions correspond to different respective first weights and different respective second weights (The values of the intra weight coefficients w_614a, w_614b, w_614c, and w_614d for the portions 614a, 614b, 614c, and 614d may be set in an ascending order along the identified representative direction. For example, w_614a, w_614b, w_614c, and w_614d may be set as 0.8, 0.6, 0.4, and 0.2, respectively. In this example, the values of the inter weight coefficients inter_w_614a, inter_w_614b, inter_w_614c, and inter_w_614d for the portions 614a, 614b, 614c, and 614d may be set as 1-w_614a, 1-w_614b, 1-w_614c, and 1-w_614d (i.e., 0.2, 0.4, 0.6, 0.8, respectively [0084]).

Regarding claim 15,
Ye teaches all the features of claim 1, as outlined above.
Ye further teaches generating a residual block representing differences between the current block and the prediction block; and encoding the residual block (Fig. 9).

Regarding claim 16,
Ye
Ye further teaches decoding the current block, comprising: decoding a residual block representing differences between the current block and the prediction block; and combining samples of the residual block with samples of the prediction block to produce a decoded current block (Fig. 3).

Regarding claims [17-18, 21, 30-31] “device”, [35-36, 39, 41-42] “mean plus function” and [43-44, 47] “CRM” are rejected under the same reasoning as claims [1-2, 5, 15-16] “method” respectively.

Regarding claim 32,
Ye teaches all the features of claim 1, as outlined above.
Ye further teaches a display configured to display the video data (display of the output frames 304 [0059]).

Claims 1-5, 17-21, 30-39 and 41-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 20200154114 A1), hereinafter Zhao.
Regarding claim 1,
Zhao teaches a method of coding video data, the method comprising: 
generating an inter-prediction block for a current block of video data; generating an intra-prediction block for the current block (for intra-inter mode, one buffer is used to store the inter prediction values, and one additional buffer is added to store the intra prediction values [0041]-[0042]); 
generating a prediction block for the current block, comprising, for each sample of the prediction block: determining a first weight for the sample according to a position of the sample in the prediction block; determining a second weight for the sample according to the position of the sample in the prediction block (The weightings “w_intra, w_inter” applied in multi-hypothesis are selected depending on the relative position of samples within the block [0044]; an example on [0039]); 
applying the first weight to a sample at the position in the inter- prediction block to generate a weighted inter-prediction sample; applying the second weight to a sample at the position in the intra- prediction block to generate a weighted intra-prediction sample; and calculating a value for the sample at the position in the prediction block using the weighted inter-prediction sample and the weighted intra-prediction sample (Then, the combined prediction can be calculated by summing up the two weighted predictions and right-shifting 3 bits “weighted average” [0039]); and coding the current block using the prediction block (Fig. 4).

Regarding claim 2,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (Then, the combined prediction can be calculated by summing up the two weighted predictions and right-shifting 3 bits “weighted average” [0039]).

Regarding claim 3,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (where nScale is used to specify the weighting factor decrement rate, and "32" Zhao [0004]). 

Regarding claim 4,
Zhao
Zhao further teaches the intra-prediction block comprises performing position dependent intra prediction combination (PDPC) following intra- prediction to generate the intra-prediction block (A position dependent intra prediction combination “PDPC” method is an intra prediction method which invokes a combination of the un-filtered boundary reference samples and HEVC style intra prediction with filtered boundary reference samples [0105]).

Regarding claim 5,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches wherein at least two positions correspond to different respective first weights and different respective second weights (detailed example [0039]).

Regarding claim 15,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches generating a residual block representing differences between the current block and the prediction block; and encoding the residual block (Fig. 4).

Regarding claim 16,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches decoding the current block, comprising: decoding a residual block representing differences between the current block and the prediction block; and combining samples of the residual block with samples of the prediction block to produce a decoded current block (Fig. 3).

Regarding claims [17-21, 30-31] “device”, [35-39, 41-42] “mean plus function” and [43-44, 46-47] “CRM” are rejected under the same reasoning as claims [1-5, 15-16] “method” respectively.
Regarding claim 32,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches a display configured to display the video data (display Fig. 1 and Fig. 3).

Regarding claim 33,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Fig. 1).

Regarding claim 34,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device (wireline and/or wireless communication networks [0063]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 19, 32-34, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Ye/Zhao.
Regarding claim 3, 
Chen/Ye/Zhao teaches all the features with respect to claim 2, as outlined above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Chen/Ye/Zhao. The motivation for such an addition would be an obvious alternative for the range of weights before normalization to be in the range of 32 considering an integer implementation of 5 or 6 bits accuracy for the weight, specifically to represent varies block sizes (for example Zhao [0004], where nScale is used to specify the weighting factor decrement rate, and "32").

Regarding claim 6, 
Chen/Ye/Zhao teaches all the features with respect to claim 1, as outlined above.
One interpretation of the claim that it depends on the input block(s) and the selected intra prediction mode, which might have only zero pixels (Implied by Chen/Ye/Zhao, for example Zhao [0035]). Another interpretation is to return to the well-known operating mode and select between intra/inter prediction for the whole block (Obvious/well-known by Chen/Ye/Zhao, for example Ye Fig. 3).

Regarding claims 32-34 define standard features of a device being able to decode/encode, display, transmit receive video (obvious/well-known, for example the processor and memory of Ye “Fig. 3 and Fig. 9” represents are an obvious alternative to using a computer, and the processor is an obvious alternative for using microprocessor).

Regarding claims 19 “device”, 37 “mean plus function” and 45 “CRM” are rejected under the same reasoning as claims 3 “method” respectively.


s 7, 22, 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao or Chen/Ye in view Zhao.
Regarding claim 7, Chen/Ye/Zhao teaches the weight average for combining intra-inter prediction which yield the equation of claim 7, with intraPred(x,y), instead of intraPredPDPC.
Zhao further teaches the intra-prediction block comprises performing position dependent intra prediction combination (PDPC) following intra- prediction to generate the intra-prediction block (A position dependent intra prediction combination “PDPC” method is an intra prediction method which invokes a combination of the un-filtered boundary reference samples and HEVC style intra prediction with filtered boundary reference samples [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Zhao or to add the teaching of Zhao to Chen/Ye. The motivation for such an addition would be to apply boundary filters for intraprediction mode (Zhao [0105]-[0107]).

Regarding claim 22 “device”, 40 “mean plus function” and 48 “CRM” are rejected under the same reasoning as claims 7 “method”.

Please note: claims 4/20/38/47 can be rejected under the same reasoning as claim 7, using Chen/Ye in view of Zhao.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419